                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

ANTHONY MELIKHOV, MELMAR
HOLDINGS, LLC and U4G GROUP,
LLC,

               Plaintiffs,

v.                                                      Case No.: 2:19-cv-248-FtM-38MRM

LADISLAV DRAB, CE GROUP,
CESKA ENERGIE, CESKA
PLYNARESKA, NAPLES ENERGY,
LLC, HANA DRABOVA and CZECH
ENERGY USA, LLC,

               Defendants.
                                              /

                                             ORDER1

       A show cause hearing as to why Nonparties Hana Drabova, Naples Energy, LLC,

and Czech Energy U.S.A., LLC should not be adjudged in civil contempt and/or

sanctioned by reason of the facts so certified by the Magistrate Judge (Doc. 35) is set for

September 23, 2019 at 9:30 a.m. (Docs. 37, 43). In its Order to Show Cause (Doc. 37)

the Court directed Nonparty Hana Dabrova to appear in person at the hearing and

informed her that her failure to appear may result in the issuance of a bench warrant for

her arrest.




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
      If a district court finds a party in contempt, it has broad discretion in fashioning a

contempt sanction “to ensure compliance, as long as the sanctions are not greater than

necessary.” Smith Barney, Inc. v. Hyland, 969 F. Supp. 719, 722 (M.D. Fla. 1997). “Such

options include a coercive daily fine, a compensatory fine, attorney’s fees, expenses to

the aggrieved party, and coercive incarceration." Id. at 723 n.6 (citing Citronelle-Mobile

Gathering, Inc. v. Watkins, 943 F.3d 1297 (11th Cir. 1991). See also 28 U.S.C. § 1826.

      Because the Court could find that Dabrova be incarcerated until she complies with

the discovery in aid of execution, the Court will direct Dabrova to bring her passport(s)

with her to the show cause hearing on September 23, 2019 for potential surrender. The

Court feels this is necessary due to the facts certified by the Magistrate Judge, which

were not objected to. (Doc. 35). Notably, although she was ordered to do so, Dabrova

has failed to appear at the two previous show cause hearings before the Magistrate

Judge, and at least the second instance was because she was in the Czech Republic and

could not secure flights. In sum, Dabrova has continually violated this Court’s orders.

      Accordingly, it is now

      ORDERED:

      Nonparty Hana Dabrova is directed to bring her passport(s) with her to the show

cause hearing set for September 23, 2019 at 9:30 a.m. Failure to do so may result in

the issuance of sanctions.

      DONE and ORDERED in Fort Myers, Florida this 18th day of September, 2019.




Copies: All Parties of Record




                                            2
